Citation Nr: 1040283	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-20 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

3.  Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from March 1992 to June 1996.

This case comes to the Board of Veterans Appeals (Board) on 
appeal of rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO).  
By a rating decision dated in January 2006, the RO concluded that 
new and material evidence had not been submitted to reopen a 
claim for service connection for a right knee disability.  In 
addition, the RO denied the Veteran's claim for an increased 
rating for his low back disability.  A July 2007 rating decision 
denied service connection for an acquired psychiatric disability, 
to include PTSD.  

The Board notes that the statement of the case issued in June 
2007 reopened the Veteran's claim for service connection for a 
right knee disability and decided the claim on the merits.  
Nevertheless, the Board must find new and material evidence in 
order to establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001). 	

The issue of entitlement to service connection for an acquired 
psychiatric disability, to include PTSD, is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  By rating decision dated in May 2002, the RO denied the claim 
for service connection for a right knee disability.  The Veteran 
was notified of this decision and of his right to appeal by a 
letter dated later that month, but a timely appeal was not 
received.  


2.  Some of the evidence added to the record since the May 2002 
determination relates to an unestablished fact and raises a 
reasonable possibility of substantiating the claim for service 
connection for a right knee disability.

3.  A right knee disability was initially documented years after 
service, and there is no competent medical evidence linking it to 
service.

4.  The Veteran's low back disability is manifested by pain but 
no more than mild limitation of motion.


CONCLUSIONS OF LAW

1.  The May 2002 rating decision, which denied the claim for 
service connection for a right knee disability, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2010).

2.  The evidence received since the May 2002 rating decision is 
new and material, and the claim for service connection for a 
right knee disability is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2010).

3.  A right knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

4.  The criteria for a rating in excess of 10 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2010).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between a veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In a July 2005 letter, issued prior to the rating decision on 
appeal, and in a July 2006 letter, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate claims for service connection and an increased 
rating, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence will 
be obtained by VA.  The July 2005 letter advised the Veteran to 
submit evidence from medical providers, statements from others 
who could describe their observations of his disability level, 
and his own statements describing the symptoms, frequency, 
severity and additional disablement caused by his disability.  
The July 2006 letter and a May 2008 letter advised the Veteran of 
the necessity of providing medical or lay evidence demonstrating 
the level of disability and the effect that the disability has on 
his employment.  The notice also provided examples of pertinent 
medical and lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to a 
disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased 
rating need not be "veteran specific").  The 2006 letter also 
informed the Veteran of the evidence needed to establish a 
disability rating and effective date for the claims on appeal.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that has been 
associated with the claims file includes service treatment 
records, private and VA medical records, VA examination reports, 
and lay statements. 

As discussed above, the appellant was notified and made aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the allocation 
of responsibilities between himself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by submitting evidence and providing argument.  
Thus, the Veteran has been provided with a meaningful opportunity 
to participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication or to 
cause injury to the claimant.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter on 
the merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  New and material 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may 
not thereafter be reopened and allowed.  The exception to this 
rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with respect to 
a claim, which has been disallowed, the [VA] shall reopen the 
claim and review the former disposition of the claim."  
Therefore, once an RO decision becomes final under section 
7105(c), absent the submission of new and material evidence, the 
claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior 
evidence of record is important in determining newness and 
materiality for the purposes of deciding whether to reopen a 
claim.  Id.

Service connection for a right knee disability was originally 
denied by the RO in December 1996 on the basis that his right 
knee pain did not constitute a disability for which compensation 
benefits may be paid.  The Veteran asked to reopen his claim in 
2001, and a May 2002 decision denied the claim because the 
Veteran had not provided any evidence to support the claim.  The 
Veteran was notified of this decision later that month; however, 
he did not appeal, and that decision became final.  See 38 C.F.R. 
§§ 20.302, 20.1103 (2010).  

The evidence of record at the time of the May 2002 denial 
included the service treatment records and the report of a VA 
examination.  The service treatment records disclose the Veteran 
was seen in April 1993 for complaints of knee pain, which he 
described as needle-like pain.  No trauma or previous injury was 
reported.  His separation examination was normal.

On VA general medical examination in August 1996, the Veteran 
complained of right knee pain.  Following an examination, the 
pertinent diagnosis was right knee pain, with a normal 
examination.

The additional evidence includes VA outpatient treatment records, 
a VA examination and statements submitted from family member.  VA 
outpatient records disclose the Veteran was seen in 2004 and 2005 
for complaints referable to the right knee.  It was noted in 
December 2004 that he had right patellofemoral syndrome.  On VA 
examination in May 2007, patellofemoral syndrome of the right 
knee was again diagnosed.  

Thus, the evidence relates to a previously unestablished fact, 
that is, that the Veteran's has a current right knee disability.  
Accordingly, the Board will resolve all doubt in the Veteran's 
favor and find that the evidence is new and material sufficient 
to reopen the claim for service connection for a right knee 
disability.

      II.  Service connection 

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).  

The service treatment records disclose the Veteran was seen in 
April 1993 for complaints of knee pain, which he described as 
needle-like pain.  No trauma or previous injury was reported.  An 
examination showed the Veteran ambulated without difficulty.  
There was no edema, effusion or crepitus.  The assessment was 
patellar knee pain.  Ice, massages and Motrin were recommended.  
The Veteran related in June 1996 that he had knee trouble.  He 
asserted that when he walked, he had sharp pains that started in 
his feet and went to his knees.  The lower extremities were 
evaluated as normal on the separation examination in June 1996.  

The Veteran was afforded a VA general medical examination in 
August 1996.  He complained of right knee pain.  An examination 
of the right knee revealed full extension with flexion to 140 
degrees.  All ligaments were intact, and there was no joint line 
pain.  There was slight tenderness over the patella area with 
full extension.  An X-ray of the right knee was normal.  The 
pertinent diagnosis was right knee pain with a normal 
examination.

VA outpatient treatment records show the Veteran was seen in 
April 2004 and complained of right knee swelling.  He said the 
knee pain was new and had been present for months.  The 
assessments were osteoarthritis and possible early meniscal 
injury of the right knee.  It was noted in December 2004 that his 
right knee pain had its onset in service, and had gradually 
increased.  He claimed that he began to have intermittent 
swelling and giving way of the right knee six months earlier.  
The assessment was patellofemoral syndrome of the right knee.  In 
September 2005, the Veteran related he had been treated in 
service on at least two occasions for right knee complaints.  He 
added the pain had been increasing in the previous two years.  It 
was also indicated an X-ray of the right knee in April 2004 was 
normal.  

The Veteran submitted statements dated in May 2006 from his 
brother, father and spouse.  These indicate the Veteran was in 
excellent health prior to service.  His wife related she knew him 
prior to service and that he constantly complained of his knees 
while in service.  

The Veteran was again examined by the VA in May 2007.  He 
reported his right knee started to bother him in 1993 during 
basic training, and that it had become progressively worse since 
then.  The examiner noted that magnetic resonance imaging of the 
right knee in January 2005 revealed the right knee was normal.  
The diagnosis was patellofemoral syndrome of the right knee.  The 
examiner concluded the Veteran's current right knee condition was 
not caused by or a result of the in-service complaints and 
findings.  He stated that the physical examination and imaging 
did not support the Veteran's claim that the right knee condition 
was related to his in-service complaints.  The examiner noted he 
reviewed the claims folder.

The Board notes that the Veteran sought treatment at least one 
time during service for right knee complaints.  However, the 
Board emphasizes that there was no clinical evidence of a right 
knee disability on the separation examination in June 1996.  In 
addition, although the Veteran described having knee pain when 
examined by the VA approximately two months after service, no 
abnormalities of the right knee were documented on the clinical 
evaluation.  

The Board acknowledges the Veteran's assertions that his current 
right knee disability is the result of his military service.  To 
the extent that the Veteran contends that patellofemoral syndrome 
of the right knee is related to service, it is now well 
established that lay persons without medical training, such as 
the Veteran, are not competent to opine on matters requiring 
medical expertise, such as the diagnosis or etiology of 
orthopedic disorders of the knee.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general 
competence to testify as to symptoms but not to provide medical 
diagnosis).  

Moreover, while the Veteran and his family members have reported 
that he has had chronic knee pain ever since service, as lay 
people they are not competent to link his in-service and post 
service complaints of right knee pain to his currently diagnosed 
right knee disorder.  Rather, whether the symptoms he experienced 
in service or following service are in any way related to his 
current right knee disorder requires medical expertise to 
determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) 
("Although the veteran is competent to testify to the pain he 
has experienced since his tour in the Persian Gulf, he is not 
competent to testify to the fact that what he experienced in 
service and since service is the same condition he is currently 
diagnosed with.").  The only competent opinion on this point is 
from the VA examiner, who determined that the current disorder 
was not related to service or the complaints therein.    

In summary, the preponderance of the competent and probative 
evidence is against a finding that the current right knee 
disability is related to service.  Accordingly, the claim for 
service connection for a right knee disability is denied.

	III.  Increased rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.40 (2010); see also 38 
C.F.R. §§ 4.45, 4.59 (2010).

A 50 percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 40 percent evaluation requires 
evidence of forward flexion of the thoracolumbar spine to 
30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  A 20 percent evaluation is warranted where 
there is evidence of forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour, such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent 
disability rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2).

Service connection for lumbosacral strain was established in a 
December 1996 rating decision.  The Veteran filed his current 
claim for increase in June 2005.  

The evidence supporting the Veteran's claim includes his 
statements and some of the medical findings of record.  In May 
2006 statements, the Veteran's father asserted the Veteran's back 
pain had placed a lot of restrictions on his ability to perform.  
The Veteran's wife noted that his back pain and other conditions 
affect his personal and work life.  The Veteran's brother noted 
the Veteran complains of back pain and is usually sitting around 
the house when the brother visits and unable to participate in 
certain activities.

When the Veteran was seen in a VA outpatient treatment clinic in 
April 2004, mild low back paraspinal muscle tenderness was noted.  
In February 2005 it was noted that the Veteran's low back 
pain/spasm would hopefully improve when the right knee and flat 
feet problems improved.  No physical findings were reported.

During a VA examination of the spine in November 2005, the 
Veteran related his back goes into spasm three or four times a 
week, and that he has bad flare-ups about two or three times a 
month.  He said he puts himself on bed rest, but acknowledged he 
had not been ordered to go on bed rest by a physician.  He claims 
he takes medication for his symptoms.  He added he sometimes uses 
a brace or a cane.  He also said he loses up to three days a 
month due to his back problems.  An examination revealed some 
tenderness to palpation only.  Inspection of the spine reveled 
that it was normal in appearance.  Forward bending was to 80 
degrees, and the examiner indicated the Veteran did so very 
awkwardly, holding his back in a very peculiar position to do so.  
The Veteran stopped at 80 degrees due to pain.  Backward bending 
was to 15 degrees, with complaints of pain.  Lateral bending was 
to 25 degrees, with minimal discomfort and no significant pain.  
Rotation was to 45 degrees bilaterally, with no significant 
problems noted.  The Veteran said he was unable to walk on his 
heels and toes because of aggravation of pain in the knees and 
back because of those positions.  The diagnosis was lumbosacral 
strain with residuals.

The Veteran reported he had constant low back pain when he was 
examined by the VA in May 2007.  The examination demonstrated 
full range of motion in all planes, but pain on motion was 
reported.

The evidence against the Veteran's claim includes the medical 
findings on VA examinations.  The Board acknowledges that the 
November 2005 VA examination showed the Veteran has limitation of 
motion of the lumbar spine, with forward flexion to 80 degrees, 
and a combined range of motion of 235 degrees.  Motor and sensory 
examination were normal.  The findings on this examination are 
consistent with the 10 percent evaluation that is in effect.  

Similarly, the findings recorded at the time of the May 2007 VA 
examination do not support a higher rating.  The Board points out 
the Veteran had full range of motion in all planes and a combined 
range of motion of the lumbar spine of 240 degrees.  These 
objective findings do not warrant even a compensable rating.  In 
addition, despite the Veteran's subjective complaints, there was 
no additional loss of motion on repetitive use.  There was no 
spasm, atrophy or guarding of the thoracic sacrospinalis.  A 
sensory evaluation of the lower extremities was within normal 
limits.  

The Board has considered whether factors including functional 
impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 
and 4.45 would warrant a higher rating for the low back 
disability.  See Spurgeon v Brown, 10 Vet. App. 194 (1997); and 
DeLuca v. Brown, 8, Vet. App. 202 (1995).  However, even 
considering the Veteran's complaints of pain, the evidence does 
not reflect that motion is limited to a degree which warrants an 
evaluation greater than the 10 percent currently assigned at any 
point during the course of the appeal.  Indeed, with respect to 
the 2007 examination results, the only basis for the 10 percent 
rating is his complaints of pain, as his range of motion testing 
was normal.  Accordingly, the 10 percent rating currently 
assigned adequately addresses the subjective complaints and the 
objective findings regarding the Veteran's low back disability.  
Deluca, 8 Vet. App. 202.  

The Board acknowledges the Veteran's subjective complaints and 
the statements from his family members.  The Board also notes the 
Veteran's contention to the 2007 VA examiner that he has lost 7 
weeks of work as a self-employed truck driver.  However, the 
Veteran has not indicated that he receives any current treatment 
for his back disability, which seems inconsistent with symptoms 
resulting in that amount of lost time from work.  In any event, 
the objective findings on examination are of greater probative 
value than the Veteran's allegations regarding the severity of 
his low back disability.  The Board finds, therefore, that the 
preponderance of the evidence is against the claim for an 
increased rating for lumbosacral strain.

Moreover, neurological findings on the November 2005 and May 2007 
examination were normal.  Thus, there is no indication that there 
are neurological findings that would warrant a separate rating 
under 38 C.F.R. § 4.124a.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (1) (2010).

The Board has also considered whether the Veteran's service-
connected low back disability presents an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2009); Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are 
no exceptional or unusual factors with regard to the Veteran's 
service-connected lumbosacral strain.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluation for that service- connected 
disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of the 
schedule impractical.").  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology, and 
provide for consideration of greater disability and symptoms than 
currently shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

	IV.  Other considerations

In reaching the conclusions above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
except as noted above, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not applicable in 
the instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence having been submitted, the claim for 
service connection for a right knee disability is reopened.

Service connection for a right knee disability is denied.

An increased rating for lumbosacral strain is denied.


REMAND

The Veteran also asserts service connection is warranted for an 
acquired psychiatric disability, to include PTSD.  In conjunction 
with his claim, the Veteran submitted a May 2006 report from a 
private psychiatrist at the Goldsboro Psychiatric Clinic.  The 
Veteran related that while he was in service, he was tossed 
around inside a tank and received his service-connected back 
injury.  He also reported a stinger missile injured one of his 
close friends and some of the troops were killed.  He added that 
he began having nightmares in 1995, and continued to experience 
them.  The diagnoses were PTSD, and major depression.  The Axis 
IV diagnosis was Army stressors.  In his notice of disagreement, 
the Veteran claimed he had been diagnosed with PTSD and major 
depressive disorder based on the accident that led to his 
service-connected back disability.   

The Board notes that on his separation examination in June 1996 
he noted that he had recurrent back pain since he was "thrown 
around in a BSFV tank."

In June 2008, B.C.P. submitted a statement in support of the 
Veteran's claim.  Mr. P. related he served with the Veteran 
during basic training and at Ft. Stewart, and that at the very 
end of 1993 or in early 1994, the Veteran was sent to Ft. Irwin, 
California.  While there, a squad of M113's went over a cliff.  
The Veteran was reportedly in this squad and Mr. P. asserted the 
Veteran told him about this incident when he returned to Ft. 
Stewart.  He noted the Veteran said someone was decapitated.  He 
also stated that the Veteran became very irritable and short-
tempered after this incident.  Finally, Mr. P. noted he had been 
certified to identify and manage homicidal and suicidal patients 
and that he advised the Veteran to seek psychiatric counseling, 
but he refused.  The Board points out the Veteran has not claimed 
this incident as a stressor.

The Board notes the Veteran has not furnished any specific 
details concerning the alleged stinger missile injury to a friend 
or relating to troops being killed.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
furnish 
the names, addresses, and dates of 
treatment of all medical providers, VA and 
non-VA, from whom he has received treatment 
for a psychiatric disability since his 
separation from service.  After securing 
the necessary authorizations for release of 
this information, the RO/AMC should seek to 
obtain copies of all treatment records 
referred to by the Veteran.

2.  The Veteran should be asked to provide 
any additional information, including 
detailed descriptions of stressful events, 
including all dates, places, and 
identifying information of others involved 
(names, ranks, and units of assignment) and 
the Veteran's unit of assignment at the 
time each of his claimed stressors 
occurred.  He should be requested to 
provide the name of his friend who was 
allegedly injured by the stinger missile.

3.  If sufficient information is furnished 
by the Veteran, the RO/AMC should attempt 
to verify the stressor.  

4.  After the above is completed to the 
extent possible, the Veteran should be 
scheduled for a VA psychiatric examination 
to determine whether he suffers from PTSD 
as a result of any verified stressor 
identified, or whether he any current 
psychiatric disability is related to 
service.  The RO/AMC should identify any 
verified stressors in the examination 
request, including the reported stressor of 
being thrown around in a tank.  The claims 
file should be made available to and be 
reviewed by the examiner.  All tests deemed 
necessary should be conducted and the 
results reported.  The examiner should 
provide a rationale for any conclusions 
reached.  

5.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


